IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


C. HARPER KIA,                           : No. 81 MM 2017
                                         :
                  Petitioner             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA;            :
DEPARTMENT OF STATE; BUREAU OF           :
PROFESSIONAL AND OCCUPATIONAL            :
AFFAIRS; STATE BOARD OF VEHICLE          :
MANUFACTURERS, DEALERS AND               :
SALESPERSONS,                            :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2017, the Application for Reargument Nunc Pro

Tunc is DENIED.